Citation Nr: 0508822	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-21 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date prior to September 1, 2002, 
for the termination of the apportionment of the veteran's 
disability compensation benefits on behalf of his daughter, 
[redacted].


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1958 to February 1968, from 
February 1970 to June 1977, and from November 1981 to May 
1982.  His awards and decorations included the Combat 
Infantryman Badge and the Parachutist Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.


FINDINGS OF FACT

1.  In December 1996, the RO granted the mother of the 
veteran's child, [redacted], an apportionment of the veteran's 
VA disability compensation benefits in the amount of $45.00, 
effective October 1, 1996.

2.  In June 2002, the veteran requested that the 
apportionment of his VA disability compensation for the 
benefit of his daughter, [redacted], be terminated.  

3.  From January 1995 through January 2002, the veteran was 
paying child support in the amount of $200 per month, for the 
benefit of [redacted].  

4.  Effective September 1, 2002, the RO terminated the 
apportionment of the veteran's disability compensation 
benefits which were used for the benefit of the veteran's 
daughter, [redacted].


CONCLUSION OF LAW

The apportionment of the veteran's disability compensation 
benefits on behalf of his daughter [redacted], did not warrant 
termination prior to September 1, 2002.  38 U.S.C.A. § 5307 
(West 2002); 38 C.F.R. §§ 3.500(d)(1) (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, all or any part of the benefits payable on account 
of any veteran may be apportioned on behalf of his children, 
if they are not residing with the veteran and the veteran is 
not reasonably discharging his responsibility for the 
children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§ 3.450(a)(1)(ii).  

In April 1996, the mother (claimant) of the veteran's 
daughter, [redacted], filed a claim of entitlement to an 
apportionment of the veteran's VA disability benefits.  She 
noted that the veteran was in arrears in his court-ordered 
child support.  

In December 1996, the RO granted the claimant an 
apportionment of the veteran's disability compensation 
benefits to be used for [redacted]'s support.  The 
apportionment was in the amount of $45.00 per month, and was 
effective October 1, 1996.  That amount was increased to 
$46.00 per month, effective December 1, 1996.

In June 2002, the veteran requested that the VA terminate the 
apportionment from his VA compensation benefits.  In support 
of his request, he submitted copies of state records which 
showed that from January 1995 through January 2002, he had 
been paying child support in the amount of $200 per month, 
for the benefit of [redacted].  

In July 2002, the RO notified the veteran that it had to 
confirm information with [redacted]'s mother as to the support 
payments being made for [redacted].  The RO also informed the 
veteran that [redacted]'s mother had to receive 60 days to 
reply to the notice that the benefits she was getting were to 
be discontinued September 1, 2002.  Finally, the RO notified 
the veteran that upon receipt of her reply, his benefits 
could be adjusted base on all of the available evidence.

In a letter, dated July 11, 2002, the RO informed [redacted]'s 
mother that it proposed to stop her payments because 
[redacted] was no longer in her care and was living with the 
veteran's son.  The RO noted that it had received documents 
showing that for the past 5 years, the veteran had paid child 
support of $200 a month for [redacted].  The RO also informed 
[redacted]'s mother that she had 60 days to submit evidence to 
show why the RO should not take such action.  She was 
notified that if she did not submit evidence within 60 days, 
the RO would make its final decision at the end of that time 
and adjust her award.  She was also notified that if she did 
submit evidence within 60 days, her payments would continue 
for at least another 60 days, or until it considered the 
additional evidence, whichever was later.  The RO stated that 
it would then adjust her award.  The RO informed her of her 
due process rights, including her right to a hearing and her 
right to representation.  Finally, it provided a telephone 
number where she could obtain additional information.  

In separate letters, dated in October 2002, the RO informed 
the veteran and [redacted]'s mother that the mother had not 
replied to the RO's July 2002 letter.  The RO stated that 
therefore, it had made its decision based on the evidence of 
record and that it was discontinuing the apportionment to 
[redacted]'s mother, effective September 1, 2002.  The RO 
notified the veteran and [redacted]'s mother of their 
appellate rights.

The veteran disagreed with the effective date of the 
termination of the apportionment to [redacted]'s mother.  

As an integral procedural matter, the Board notes that the 
veteran and [redacted]'s mother were given notice of the claim 
for termination of the apportionment, the proposal to 
terminate the apportionment, the termination of the 
apportionment, and the attendant appellant rights if either 
party disagreed with the apportionment or its termination.  
Both parties were also apprised of their right to 
representation and their right to a hearing and both were 
furnished a Statement of the Case with respect to the 
termination of benefits  Thus, the RO has complied with the 
contested claims procedures codified at 38 U.S.C.A. § 7105A 
(West 2002) and 38 C.F.R. §§ 19.100 - 19.102 and 20.500 - 
20.504 (2004).

Under 38 C.F.R. § 3.500(d), apportionment is discontinued the 
date of the last payment, when the reason for apportionment 
no longer exists.  Generally, however, no award of 
compensation shall be terminated, reduced or otherwise 
adversely affected unless the beneficiary has been notified 
of such adverse action and has been provided a period of 60 
days in which to submit evidence for the purpose of showing 
that the adverse action should not be taken.  38 C.F.R. 
§ 3.103 (2004).

As noted above, the veteran and [redacted]'s mother were 
notified in July 11, 2002, that [redacted]'s mother had 60 
days to reply to the notice that the RO proposed to 
discontinue her benefits.  Therefore, her last payment would 
have been no later than the last day of August 2002.  
Accordingly, the RO correctly assigned an effective date of 
termination of September 1, 2002.  There is simply no basis 
in the law for an earlier effective date.  Since the law is 
dispositive of the issue, the claim must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

In arriving at this decision, the Board notes that the 
veteran not only questions the effective date of termination, 
he questions how [redacted]'s mother obtained the 
apportionment in the first place.  He states that he was not 
informed of the apportionment when it started and claims that 
letters notifying him of the apportionment were sent to the 
wrong address.  He notes that they were sent to his apartment 
in New Haven but that he was not receiving mail there at the 
time of the apportionment.  Rather, he maintains that he 
received his mail at a post office box in Hartford.  
Therefore, he contends that the apportionment was improper, 
and he seeks reimbursement from the VA.  

Despite the veteran's contentions, the evidence shows that he 
was properly notified of the following at his apartment in 
New Haven, Connecticut:  the notice of the apportionment and 
the request for financial information, dated in September 
1996, and the notice of the December 1996 apportionment 
action.  That was his last reported address of record (see, 
e.g., VA Form 28-1900, dated in December 1994).  If he was 
using his New Haven post office box to receive mail in 
September and/or December 1996, there is no evidence on file 
to show that he reported it to the VA.  Indeed, the evidence 
on file shows that he did not report his New Haven post 
office box to the VA until August 1997 (VA Form 28-1900).  
That was well after the apportionment action had been 
completed.  Moreover, there is no evidence on file, such as 
returned mail from the post office, to show that the veteran 
did not receive the information the VA mailed to him in 
September and December 1996.  Therefore, the Board concludes 
that the veteran was properly notified of the apportionment 
action and the attendant steps leading to that action.  

When the veteran did not respond to the September 1996 
request for financial information, the apportionment took 
effect.  When the RO did not receive a timely Notice of 
Disagreement with the apportionment, that action became final 
under the law and regulations then in effect.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (1996).  Therefore, 
the only issue on appeal is the effective date of the 
termination.


ORDER

Entitlement to an effective date prior to September 1, 2002, 
for the termination of the apportionment of the veteran's 
disability compensation benefits on behalf of his daughter is 
denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


